Citation Nr: 0903302	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a neck disorder.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952 and from May 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  A chronic neck disorder was not shown in service or for 
many years thereafter.  

3.  Degenerative joint disease of the cervical spine is not 
related to active duty service or any incident therein.  

4.  In an unappealed May 1999 rating action, the RO denied 
service connection for a low back disorder.  

5.  Evidence received since May 1996, when viewed by itself 
or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 
3.304(f) (2008).  

2.  A neck disorder, diagnosed as degenerative joint disease 
of the cervical spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(as amended), 3.303 
(2008).  

3.  The May 1999 rating action, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

4.  Additional evidence received since the May 1999 rating 
action is not new and material, and the requirements to 
reopen the claim for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

PTSD

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  

Throughout the current appeal, the veteran has consistently 
asserted that he has PTSD as a result of combat service in 
Korea and that he received medals indicative of combat 
service.  See, e.g., August 2006 hearing transcript (T.) 
at 3-4, 7-11.  He has not described any specific in-service 
stressors, except to maintain that he was injured during 
night patrol duties.  In this regard, the Board notes that 
service personnel records indicate that he received the 
Korean Service Medal with 1 Bronze Star.  

In any event, of particular significance are the numerous 
post-service medical records which fail to confirm a 
diagnosis of PTSD.  In July 1998, a private psychiatrist 
recommended ruling out PTSD.  Significantly, however, at that 
time, the private psychiatrist also specifically concluded 
that a diagnosis of chronic schizophrenic disorder 
(undifferentiated type) was appropriate.  Moreover, the 
remainder of the numerous post-service psychiatric evaluation 
and treatment records provide diagnoses of disabilities other 
than PTSD, including paranoid schizophrenia, undifferentiated 
schizophrenia, anxiety psychoneurosis, anxiety-depression 
syndrome, and vascular dementia.  

The weight of the competent evidence of record reflects that 
the veteran has a psychiatric disability other than PTSD.  As 
a clear preponderance of the evidence is against a finding 
that the veteran has PTSD, further discussion of in-service 
stressors and consideration of any association between those 
in-service stressors and current symptomatology, is not 
necessary.  38 C.F.R. § 3.304(f) (2008).  

Indeed, without a finding that the veteran has PTSD, service 
connection for the disorder cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  

Neck Disorder

Service treatment records are negative for complaints or 
treatment referable to a chronic neck disorder or any 
symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that a neck disorder was 
incurred during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.

Post-service evidence does not pinpoint precisely when the 
veteran was diagnosed with a neck disorder.  He retired from 
active duty in February 1956.  VA examinations conducted in 
May 1958 and November 1967 provided no complaints or findings 
referable to a chronic neck disorder or any symptoms 
reasonably attributable thereto.  This evidence suggests that 
no chronic neck disorder had manifested in the several years 
immediately following service.

Private medical records reflect treatment for cervical pain 
as well as neuritis in the neck area between November 1975 
(nearly 20 years after discharge) and January 1977.  A report 
of private X-rays taken of the veteran's cervical spine, 
which was received in February 1977, reflects early 
degenerative joint changes which were more prominent on the 
anterior-inferior plate margins at the C4-C5 level.  In 
October 1998, he received additional neck treatment.  
Subsequent VA computerized lists of the veteran's medical 
problems include neck pain.  

As above, the Board emphasizes the multi-year gap between 
retirement from active duty service (February 1956) and the 
initial reported symptoms related to neck pain almost two 
decades later (November 1975).  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson, 230 F.3d at 1333; see also Mense, 1 Vet. App. at 
356.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed degenerative joint disease of the 
cervical spine to active duty, despite the veteran's 
contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of chronic neck pathology and that the first 
diagnosis of degenerative joint disease of the veteran's 
cervical spine occurred more than two decades after his 
discharge from service.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a neck disorder.  There is, therefore, 
no doubt to be otherwise resolved.  As such, the appeal is 
denied.  

With respect to both service connection claims, the veteran 
has asserted a continuity of PTSD and neck symptoms.  Indeed, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the veteran's reported history 
of continued PTSD and neck symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, service treatment records are 
absent of any pertinent findings.  Also, post-service 
evidence does not provide a diagnosis of PTSD and does not 
reflect complaints or relevant neck findings until almost two 
decades after active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through her statements.  

In reaching these decisions, the Board has also considered 
the lay statements of record.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the veteran during 
the current appeal and by service records obtained and 
associated with the claims folder.  

As such, the Board finds these records to be more probative 
than the veteran's subjective assertions of a diagnosis of 
PTSD related to in-service combat duty and his subjective 
contentions of an association between his current cervical 
spine pathology and service.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.  

New And Material Claim

By a May 1999 rating action, the RO denied service connection 
for a low back disorder.  Service treatment records were 
negative for complaints of, treatment for, or findings of a 
chronic low back disorder.  A June 1997 post-service private 
medical record noted the veteran's history of chronic low 
back pain.  X-rays taken of his lumbosacral spine at that 
time showed degenerative disc disease.  A VA outpatient 
treatment record dated in November 1997 included an 
assessment of degenerative joint disease of the spine.  
Subsequent private and VA medical records illustrated 
periodic treatment for low back pain.  

As the post-service medical records provided no competent 
evidence of an association between the veteran's diagnosed 
low back disorder and service, the RO concluded, in May 1999, 
that evidence of record did not establish an association 
between such diagnosed disorder and service.  As such, the RO 
denied service connection for a low back disorder.  Because 
the veteran did not initiate an appeal of the May 1999 
decision, that determination became final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider the issue of 
entitlement to service connection for the claimed 
disabilities on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F3d. 1380 
(Fed. Cir. 1996).  

At the time of the May 1999 rating action, the claims folder 
contained no competent evidence relating the veteran's 
diagnosed low back disorder to service.  Thus, the RO denied 
service connection for such a disorder.  Additional evidence 
received since that earlier decision includes the veteran's 
repeated assertions that he has a lumbar spine disorder 
resulting from an in-service injury that he had sustained to 
his low back.  See, e.g., T. at 5-6 (where the veteran 
testified that he injured his low back when he slipped on 
snow and fell over a cliff in Korea).  This evidence is 
essentially duplicative of his statements made all along and 
is not sufficient to reopen the claim.

Also, multiple VA outpatient treatment records dated since 
January 2001 reflect the veteran's complaints of low back and 
muscle spasm.  A March 2006 VA radiological report provides 
an impression of degenerative spondylotic changes of the 
veteran's dorsal spine.  Significantly, the additional 
records received since the May 1999 rating action do not 
provide competent evidence of an association between the 
currently-diagnosed degenerative joint disease of the 
veteran's lumbar spine and his active duty.  

Therefore, the additional evidence received since the last 
prior final denial of service connection for a low back 
disorder in May 1999 is not probative and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for such a disorder.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial of 
service connection for a low back disorder is not new and 
material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
veteran's claim for service connection for such a disorder.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Service Connection Claims.  Here, with regard to the claims 
for service connection for PTSD and a neck disorder, the VCAA 
duty to notify was satisfied by way of a letter sent to him 
in April 2005 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate these service connection issues and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the service connection issues on 
appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained copies of records of pertinent VA 
medical care that the veteran had received.  In addition, he 
was provided an opportunity to set forth his contentions 
during a hearing conducted before a decision review officer 
at the RO in August 2006.  

Also, in March 2006, the veteran was accorded a VA 
examination pertinent to his PTSD claims.  Given the lack of 
neck pathology in service and for almost two decades 
thereafter, a remand for a VA examination relevant to this 
claim would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the service 
connection claims on appeal.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the service connection claims on appeal that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of these issues.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

New & Material Claim.  With regard to the veteran's 
application to reopen his previously denied claim for service 
connection for a low back disorder, the Board notes that VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
April 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained copies of records of pertinent 
VA medical care that the veteran had received.  In addition, 
he was provided an opportunity to set forth his contentions 
during the hearing conducted before a decision review officer 
at the RO in August 2006.  

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to his low back claim.  
Importantly, however, a specific VA medical 
opinion/examination is not needed to consider whether he has 
submitted new and material evidence.  Rather, as has been 
accomplished here, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the low back claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
his low back claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


ORDER

Service connection for PTSD is denied.  

Service connection for a neck disorder is denied.  

New and material evidence not having been received, the 
application to reopen a claim of service connection for a low 
back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


